 CHARLES H TOMPKINS COCharlesH. TompkinsCo.andLocal77, InternationalUnionof Operating Engineers,AFL-CIO, Peti-tionerHeadConstructionCompanyandLocal77,InternationalUnion of Operating Engineers,AFL-CIO,Petitioner.Cases 5-RC-7055 and5-RC-7059August 27, 1970DECISION AND DIRECTION OF ELECTIONSBY MEMBERSFANNING, MCCULLOCH,AND BROWNUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, andpursuant to an order consolidating cases issued bytheRegional Director for Region 5 a hearing washeld before Hearing OfficerWilliam I. Shooer, oftheNationalLabor Relations Board. All partiesappeared at the hearing and were given full opportuni-ty to participate therein. On February 12, 1970, theRegional Director issued an order transferring thecase to the National Labor Relations Board. There-after, the Petitioner filed a brief with the Board;and the Employer and Construction ContractorsCouncil of Washington, D.C. (hereafter ContractorsCouncil), filed a point brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they werefree from prejudicial error. They are hereby affirmed.Upon the entire record in these cases the Boardfinds:1.The Employers are engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner claims to represent certain employ-ees of the Employers.3.A question affecting commerce exists in eachcase concerning the representation of certain employ-ees of the Employers within the meaning of Section9(c) and Section 2(6) and (7) of the Act.4. In the Tompkins case, Case 5-RC-7055, thePetitioner requests an election in a unit of all fieldengineers and instrument men employed by theEmployer in the Washington, D.C., metropolitan'Carpenters District Council of Washington, D C (hereafter Carpen-ters), also intervened195area.2 In the Head case, 5-RC-7059, the Petitionerrequests an election in a unit of all engineers andassistant engineers employed by the Employer in theWashington, D.C., metropolitan area.The Employers, the Carpenters, and the ContractorsCouncil seek dismissal of the petitions on the groundsthat the requested units are inappropriate, as theemployees described in the petitions have no communi-ty of interest separate from that of other employeesdoing similar work, and as a multiemployer bargaininghistory of other employees requires a multiemployerbargaining unit of the requested employees.Tompkins, a District of Columbia corporation, andHead, a Maryland corporation, are engaged in theconstruction of industrial buildings. They are membersof the Contractors Council, composed of some 75construction firms, which negotiates and executes mul-tiemployer contracts binding them with six unions,including the Petitioner, the Carpenters, and the arealocal of the Laborers, covering employees in six build-ing trades in the Washington, D.C., metropolitanarea.The Contractors Council's 1969-72 contractwith the Carpenters incorporates by reference theCarpenters' constitution as it relates to work jurisdic-tion; and the Carpenters' constitution provides forinclusion of "the use of any instrument or tool forlayout work, incidental to the trade." The ContractorsCouncil's 1969-72 contract with the Laborers as itrelates to work jurisdiction provides for inclusionof "chainmen, rodmen."Field engineering, or field survey, parties in theconstruction industry are usually made up of fieldengineers, instrument men, and rod and chain men.Such parties make initial job layouts before construc-tion begins, and during construction they establishthe placement of various elements of the building.Their tools consist of the transit, level chains, markers,and tapes.Tompkins' field engineers generally have specialtraining and education in mathematics, are able toread drawings proficiently, and have substantial jobexperience. Several hold college degrees.' Its instru-ment men are also able to read drawings, have substan-tial facility with mathematics, and perform the samekinds of tasks as field engineers on a simpler level.These two classifications spend all their time perform-ing the full gamut of this work. They are salaried,and unrepresented by any labor organization.'The Petitioner originally requested that rodmen and chammen beincluded in the unit, but withdrew the request when it developed atthe hearing that the Employer has no such classification for employees'They are not alleged to be professional employeeswithinthe meaningof Sec 2(12) of the Act and the record does not establish that theyare185 NLRB No. 38 196DECISIONS OFNATIONALLABOR RELATIONS BOARDTompkins assigns Laborers and Carpenters toperform its rod and chain work, which requires nospecial skill or training, and compensates them underthe Laborers and Carpenters contracts. Some ofthese carpenters and laborers perform someinstrument work; but the amount of time suchemployees spend performing that kind of work is verysmall. Carpenters, expecially carpenter foremen, usemany of the same tools in laying out work forcarpenters to perform However, this does not appearto be field engineering work, but rather, in thelanguage of the Carpenters' constitution, "the use ofany instrument or tool for layout work, incidental tothe trade."Head employs a job classification called engineers.Employees in that classification use the transit andlevel,have special training in higher mathematics,and spend all their time laying down and measuringreference lines used to position the building and itsparts.The Employer also has a job classificationknown as assistant engineers, some of whom areskilled and others unskilled. Skilled assistant engineersuse the transit and level, have special training inmathematics, and spend all their time performingwork the engineers do at a simpler level. Unskilledassistant engineers do not have special knowledgeor skills, and spend all their time performing rodand chain work in connection with the activitiesof engineers and skilled assistant engineers. All theseemployees are salaried, receive no overtime pay excepton Saturday, and receive no health or welfare orpension benefits. None of these employees are repre-sented by a labor organization.Other Head employees who are covered by theCarpenters and Laborers contracts also spend upto 20 percent of their time as helpers to field surveycrews.The Board has held that "a clearly identifiableand homogeneous group of employees with a commu-nity of interest separate and apart from other employ-ees"may constitute an appropriate unit in the con-struction industry; and the fact that other employeesperform some of the same tasks is not sufficientin itself to render the requested unit inappropriate.4Applying these principles to the present case, weare satisfied that the units sought by the Petitionerare appropriate.'The Tompkins field engineers, and the Head engi-neers here involved possess identifiable skills alsopossessed to a lesser extent by instrument men andHtcchent Constructors Inc169 NLRB No 38R B Butler,Inc 160NLRB 1595, 1600'They are essentially units of surveying parties performing technicalwork which the Board has long found appropriateSeeGeorgeA FullerCompany, 78NLRB 207, 208, and fn1,Starrett Bros& Eken, Inc,77 NLRB 275, 279assistant engineers. They spend their entire time work-ing together to perform the functions of field engineer-ing surveys and layouts in building construction. Theirmethod of pay and benefits are different from thoseof laborers and carpenters, and they are unrepresented.Moreover, the similar work performed by otheremployees amounts to significantly less than half thetime of such employees or is performed as an incidentto carpentry and not as field engineenng survey work.'In these circumstances, we find that the units request-ed are readily identifiable and homogeneous groupingsof field survey employees with a community of interestseparate and apart from construction tradesmen.We find no merit in the contention that only aContractorsCouncilmultiemployerunitisappropriate. Under the Board's policy, an establishedmultiemployer bargaining history as to other employ-ees is not controlling as to the scope of the unitif the unrepresented employees constitute a homogene-ous, separately identifiable group.' Moreover, a single-employer unit is presumptively appropriate, and thescope of the metropolitan areawide units requestedis consistent with construction industry practices andnot otherwise objected to.Therefore, as there is no bargaining history andno other labor organization seeks to represent theseemployees on any other basis, we conclude that theyconstitute appropriate units for collective bargaining.'Accordingly, we find that the following employeesconstitute units appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:(1)Allfieldengineers and instrumentmenemployed by Charles H. Tompkins Co. withinthe greaterWashington Metropolitan Area, butexcludingallotheremployees,professionalemployees, guards, and supervisors as definedin the Act.(2)All field engineers and assistant engineersemployed by the Head Construction Companywithin the greaterWashingtonMetropolitanArea, but excluding all other employees, profes-sional employees, guards, and supervisors asdefined in the Act.'Tompkins employs no one classified as rodmen or chammen, andthe Petitioner does not request the inclusion of such classifications inthe Tompkins unit As no party requests inclusion of laborers coveredby the Contractors Council-Laborers contract who perform rod and chainwork, they are excluded As the record is not complete with regardto the nature of the duties performed by Head employee Hunt, a memberof the Carpenters apparently devoting substantial time to layout workwhich may be field in type, he may vote subject to challenge'San Jose Motel d/b/a Hyatt House Motel,174 NLRB No 148SeeR B Butler, Inc, supra,1601As noted above, the ContractorsCouncil's contracts with six construction industry unions cover the Wash-ington, D C , metropolitan area'John McShain, Inc,185 NLRB No 39, issued today CHARLES H TOMPKINS CO197[DirectionofElections10 i'omittedfrompublication.]'° In order to insure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote,allparties to the elections should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc,156 NLRB 1236,Wyman-Gordon Compa-ni, 394 U S 759 Accordingly, it is hereby directed that election eligibilitylists, containing the names and addresses of all the eligible voters, mustbe filed by the Employers with the Regional Director for Region 5within 7 days after the date of this Decision and Direction of ElectionsThe Regional Director shall make the lists available to all parties tothe electionsNo extension of time to file these lists shall be grantedby the Regional Director except in extraordinary circumstances Failureto comply with this requirement shall be grounds for setting aside theelections whenever proper objections are filedi iCarpentersmay secure a place on either ballot by producing ashowing of interest therein